                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

GRE’SHAY SESSION,

        Plaintiff,

vs.                                                 CASE NO.:

THE ARC OF PUTNAM
COUNTY, INC.,

      Defendant.
__________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff GRE’SHAY SESSION (“Plaintiff”), sues the Defendant THE ARC OF

PUTNAM COUNTY, INC. (“Defendant”), and in support thereof states as follows:

                                   INTRODUCTION

        1.      This is an action brought pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”), the Florida Civil Rights Act of 1992,

Fla. Stat. §760.01 et seq. (“FCRA”), the Americans with Disabilities Act, as amended,

(“ADAAA”), 42 U.S.C. 12101, et seq.,to recover front pay, back pay, an equal amount as

liquidated damages, reinstatement, lost benefits, compensatory damages, emotional

distress damages, pain and suffering, injunctive relief, reasonable attorneys’ fees and

costs and any other relief to which the Plaintiff is entitled including but not limited to

equitable relief.

        2.      Plaintiff brings a claim for discrimination and retaliation against

Defendant, who subjected Plaintiff to workplace discrimination and retaliation because of
her medical condition.

        3.      Plaintiff was wrongfully terminated as the culmination of discrimination

and retaliation against her.

                               JURISDICTION AND VENUE

        4.      The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 with federal questions involving the ADAAA and 28 U.S.C. §1337 and the FMLA

and the authority to grant declaratory relief under the FMLA, pursuant to 28 U.S.C. § 2201

et seq., and the FCRA, 28 U.S.C. §1367, because at all times material to this Complaint,

Plaintiff worked for Defendant in Putnam County, Florida.

        5.      The illegal conduct complained of and the resultant injury occurred within

the judicial district in and for Putnam County, Florida.

        6.      Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on February 6, 2019.

        7.      On February 6, 2020, the EEOC issued its right-to-sue letter. Therefore this

Complaint is being filed within 90 days of Plaintiff receiving her right-to-sue letter.

                                          PARTIES

        8.      Plaintiff is an adult individual who resides in Palatka, Putnam County,

Florida.

        9.      Plaintiff worked for Defendant as a Community Residential Facilitator

(“CRF1”).

        10.     Defendant THE ARC OF PUTNAM COUNTY, INC. is and was, at all

relevant times, operating in Putnam County, Florida, and is within the jurisdiction of this



                                               2
Court. Therefore, venue is proper in this Court.

        11.     At all times material to this action, Defendant was and continues to be a

Florida Not For Profit Corporation.

        12.     Defendant was an employer as defined by the laws under which this action is

brought and employs greater than 15 employees.

        13.     At all times material to this action, Plaintiff was an “employee” of Defendant

within the meaning of the ADA.

        14.     At all times material to this action, Defendant was, and continues to be an

“employer” within the meaning of the ADA.

                                GENERAL ALLEGATIONS

        15.     At all times material, Defendant acted with malice and with reckless

disregard for Plaintiff’s federally protected rights.

        16.     Plaintiff retained the law firm of MORGAN & MORGAN, P.A. to represent

Plaintiff in the litigation and has agreed to pay the firm a reasonable fee for its services.

        17.     Plaintiff suffers from diabetes, a disabling condition under the ADAA.

        18.     On or about March 5, 2018 through May 4, 2018, Plaintiff requested and

was granted FMLA leave because of an accident that left her unable to use her left hand.

        19.     Because of her diabetes condition, Plaintiff hand injury exacerbated her

injury and the recovery process.

        20.     Upon Plaintiff’s return from FMLA leave, Plaintiff learned that she had been

demoted from a full-time CRF1 position, to the position of Community Living Facilitator

(“CLF1”) and made part-time.



                                                3
        21.     Not only did Plaintiff lose her position upon her return from FMLA leave,

she was also made part-time, which caused Plaintiff to lose benefits, including her much

needed employer sponsored health insurance.

        22.     Plaintiff complained about her position change and stated that she was being

discriminated against because she had taken FMLA leave and because of her diabetes.

        23.     What’s more, a short later, Plaintiff’s work status changed again; this time

from part-time to a fill-in position.

        24.     In this fill-in role, Plaintiff still had no health insurance and her hours were

reduced even further as she now worked on an as needed basis.

        25.     Plaintiff again complained about the continued discrimination she was

experiencing as a result of her having taken FMLA leave and because she suffered from

diabetes.

        26.     Plaintiff had no performance or disciplinary issues prior to her FMLA leave.

        27.     The only explanation Plaintiff received from Defendant regarding its

decision to demote and reduce her hours was from her supervisor who stated that Plaintiff

had been out of work too often because of her diabetes.

        28.     Thus, Defendant’s decision to change Plaintiff’s position upon her return

from FMLA leave; and to reduce her hours, was because of Plaintiff’s FMLA leave and her

disability.

        29.     Later, Defendant offered Plaintiff a full-time position that would have

required Plaintiff to have to lift more patients by herself.

        30.     Because of her diabetes and inability to do heavy lifting alone, Plaintiff



                                                4
requested an accommodation to have another employee assist Plaintiff with the lifting of the

patients but Defendant refused.

       31.     Plaintiff’s request for an accommodation would not have created an undue

hardship for Defendant as others have employees assist with the lifting of patients.

       32.     Plaintiff was later placed on inactive status which had the effect of

terminating her employment with Defendant.

       33.     Plaintiff has suffered damages as a result of Defendant’s unlawful conduct.

       34.     Plaintiff seeks all available remedies including but not limited to a

declaration from this Court that Defendant has violated the FMLA and ADAA; an order

awarding lost wages, benefits and other compensation; an order awarding all actual

monetary losses suffered as a result of Defendant’s conduct, as well as liquidated damages,

per se and post judgment interest and her attorneys’ fees and costs.

                COUNT I –DISCRIMINATION UNDER THE ADAAA

       35.     Plaintiff realleges and adopts the allegations of paragraphs 1-34 above as if

       fully set forth herein.

       36.     Plaintiff was a qualified individual with a disability.

       37.     Plaintiff was perceived as disabled by Defendant.

       38.     Defendant was Plaintiff’s employer as defined by the ADAAA.

       39.     Defendant discriminated against Plaintiff because of her actual or perceived

disability in violation of the ADAAA.

       40.     Defendant discriminated against Plaintiff because she exercised her rights

under the ADAAA by notifying Defendant of her actual and/or perceived disability.



                                               5
       41.     Defendant had actual or constructive knowledge of the discriminatory

conduct.

       42.     Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

       43.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination

as guaranteed by the ADAAA.

       44.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

       45.     Defendant’s violations of the ADAAA were willful.

       46.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to the

ADAAA.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

       a.      Back pay and benefits;

       b.      Interest on back pay and benefits;

       c.      Front pay and benefits and/or lost earning capacity;

       d.      Compensatory damages for emotional pain and suffering;

       e.      Injunctive relief;

       f.      Prejudgment interest;

       g.      Declaratory judgment that Defendant’s practices violate the ADAAA;

       h.      Costs and attorney’s fees; and

       i.      Such other relief as the Court may deem just and proper.



                                                6
                          COUNT II
 DISCRIMINATION BASED ON DISABILITY IN VIOLATION OF THE FCRA

       47.     Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1-34.

       48.     Plaintiff is a member of a protected class due to her disability/handicap or

perceived disability/handicap.

       49.     By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on the basis of her

disability/handicap or perceived disability/handicap in violation of the FCRA.

       50.     Defendant knew or should have known of the discrimination.

       51.     The above discrimination was done by Defendant with a reckless

disregard for Plaintiff’s rights under state law. As a direct and proximate result of the

discrimination described above, Plaintiff has suffered and continues to suffer loss of

employment, loss of income, loss of other employment benefits and has suffered and

continues to suffer mental anguish, distress, humiliation, great expense and loss of

enjoyment of life.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Injunctive relief;

               f. Prejudgment interest;


                                             7
               g. Costs and attorney’s fees; and

               h. Such other relief as the Court may deem just and proper.

                                    COUNT III
                                FMLA INTERFERENCE

       52.     Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1-34.

       53.     Plaintiff was an employee entitled to the protection of the FMLA.

       54.     Defendant was Plaintiff’s employer as defined by the FMLA.

       55.     Defendant’s actions interfered with Plaintiff’s lawful exercise of her rights

under the FMLA.

       56.     The Defendant’s actions constitute violations of the FMLA.

       57.     Defendant’s violations of the FMLA were willful.

       58.     As a result of Defendant’s unlawful actions, Plaintiff has suffered

damages for which she is entitled to compensation, including, but not limited to lost

wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       59.     Plaintiff is entitled to recover her attorneys’ fees and costs.

       WHEREFORE, Plaintiff, GRE’SHAY SESSION, demands judgment against

Defendant back pay and benefits, Interests, an equal amount as liquidated damages, other

monetary damages, equitable relief, declaratory relief, punitive damages, and reasonable

attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.




                                              8
                           COUNT IV
    RETALIATION IN VIOLATION OF DISCRIMINATION UNDER ADAAA

        60.      Plaintiff realleges and adopts the allegations of paragraphs 1-34 above as

if fully set forth herein.

        61.      Plaintiff requested an accommodation under the ADAAA.

        62.      Plaintiff engaged in protected activity when she requested an

accommodation under the ADAAA.

        63.      Plaintiff also complained about Defendant’s discriminatory treatment of

her because of her disability.

        64.      Indeed, Plaintiff complained both to Human Resources and by filing a

Charge of Discrimination with the EEOC.

        65.      Plaintiff was terminated in retaliation for complaining about her disability

and for requesting an accommodation under the ADAAA.

        66.      This retaliation resulted in Plaintiff’s termination.

        67.      By the conduct described above, Defendant retaliated against Plaintiff

because she engaged in protected activities in violation of the ADAAA.

        68.      Defendant knew, or should have known; of the retaliation that Plaintiff

was subjected.

        69.      At all times material hereto, Defendant acted with malice and reckless

disregard for Plaintiff’s federally protected rights.

        WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

        a.       Back pay and benefits;


                                                9
       b.      Interest on back pay and benefits;

       c.      Front pay and benefits and/or lost earning capacity;

       d.      Compensatory damages;

       e.      Damages for mental anguish and emotional distress;

       f.      Injunctive relief;

       g.      Prejudgment interest;

       h.      Declaratory judgment that Defendant’s practices violate the ADAAA;

       i.      Costs and attorney’s fees; and

       j.      Such other relief as the Court may deem just and proper.

                          COUNT V - FMLA RETALIATION

       70.     Plaintiff re-alleges and adopts the allegations stated in Paragraphs 1 - 28.

       71.     Plaintiff was an employee entitled to the protection of the FMLA.

       72.     Defendant was Plaintiff’s employer as defined by the FMLA.

       73.     Defendant discriminated and/or retaliated against Plaintiff for asserting her

Rights under the FMLA.

       74.     Defendant had actual or constructive knowledge of the discriminatory

and/or retaliatory conduct of Plaintiff’s supervisor.

       75.     Defendant’s actions constitute violations of the FMLA.

       76.     Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

       77.     Defendant’s discriminatory acts and omissions occurred, at least in part,

because of Plaintiff’s request for FMLA covered leave.



                                             10
          78.   Defendant’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

          79.   As a result of Defendant’s actions, Plaintiff has suffered damages for

which she is entitled to compensation, including, but not limited to lost wages and

benefits, future pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life and other non-pecuniary losses.

          80.   Defendant’s violations of the FMLA were willful.

          81.   Plaintiff is entitled to recover her attorneys’ fees and costs.

          WHEREFORE, Plaintiff, GRE’SHAY SESSION, demands judgment against

Defendant back pay and benefits, Interests, an equal amount as liquidated damages, other

monetary damages, equitable relief, declaratory relief, punitive damages, and reasonable

attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                 COUNT VI
                   RETALIATION IN VIOLATION OF THE FCRA

          82.   Plaintiff re-alleges and adopts paragraphs 1 – 34 as though set forth fully

herein.

          83.   Plaintiff is a member of a protected class under the FCRA because she

engaged in protective activities.

          84.   Plaintiff engaged in protected activity when she complained to Human

Resources and by filing a Charge of Discrimination with the EEOC about being treated

differently because of her disability/handicap and discrimination that she experienced.




                                              11
        85.      Plaintiff also engaged in protected activity when she filed her charge of

discrimination against Defendant.

        86.      This retaliation resulted in Plaintiff’s termination.

        87.      By the conduct described above, Defendant treated Plaintiff differently

than her non-disabled co-workers and engaged in unlawful employment practices and

retaliated against Plaintiff because she engaged in protected activities in violation of the

FCRA.

        88.      Defendant knew, or should have known, of the retaliation, discrimination

and harassment that Plaintiff was subjected.

        89.      At all times material hereto, Defendant acted with malice and reckless

disregard for Plaintiff’s state and federally protected rights.

        WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

              a. Back pay and benefits;

              b. Interest on back pay and benefits;

              c. Front pay and benefits;

              d. Compensatory damages for emotional pain and suffering;

              e. Injunctive relief;

              f. Prejudgment interest;

              g. Costs and attorney’s fees; and

              h. Such other relief as the Court may deem just and proper.




                                               12
                               JURY DEMAND
The Plaintiff requests a trial by jury on all issues so triable.

Respectfully submitted on this 27th day of March, 2020.

                                          s/ ANTHONY J. HALL
                                          Anthony J. Hall, Esq.
                                          Florida Bar No.: 40924
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Ave., 16th Floor
                                          Orlando, FL 32801
                                          MAILING: P.O. Box: 530244
                                          Atlanta, GA 30353-0244
                                          Direct Tel.: (407) 418 2079
                                          Facsimile: (407) 245-3390
                                          Email:       ahall@forthepeople.com
                                          Counsel for Plaintiff




                                        13
